The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16905177 filed on 11/25/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on division of application 14901969 filed 12/29/2015 which is a national stage entry of application PCT/US14/44365, with International Filing Date of 06/26/2014 that also claims priority from Provisional Application 61841522, filed on 07/01/2013. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on 12/29/2015 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the coated layer" in line 12 and 14.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear as to what element or layer this limitation pertains to? Is the coated layer the same limitation as the applied “a coated layer composition”, or does it represent another and different coated layer? It is suggested to amend the claim and define the limitation earlier in the claim. 
Claims 2-10 depend on claim 1 and therefore inherit the same deficiency. 

Claim 3 recites the phrase limitation where the further comprises “removing substantially all of the solvent from the coated layer composition within 15 seconds of placing the coated layer composition adjacent to the second major surface” in lines 1-4 of claim 3. However, this phrase limitation is confusing because it is unclear how it can be understood: Where exactly does the coated layer composition needs to be placed, to be near or adjacent to the second major surface? Is the term for “placing” the coated layer composition adjacent to the second major surface means “applying” or “coating”? Moreover, are the processes for “applying” and “removing” simultaneous or concurrent operations? Or does the “removing” process start right after the “applying” process and last up to 15 seconds for the substantially removed all of the solvent from the coated layer composition? It is suggested to amend the claim and provide explanations in order to remove the indefiniteness issues. 
Furthermore, regarding claim 3, and the above limitation it is held that “Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite, In re Swinehart, 439 F.2d 210, 213 (CCPA 1971); see MPEP § 2173.05(g). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  In the instant case it is unclear how is “substantially all of the solvent from the coated layer composition” removed “within 15 seconds of placing the coated layer composition adjacent to the second major surface”? The claim or the specification does not elaborate on specific process and apparatuses that are used to achieve this process. For the purposes of examination the above claim limitation will be treated broadly, such that the applied coated layer composition with its recited structure and composition, can have the solvent substantially removed in 15 seconds or less.   It is suggested to amend the claim and/or provide explanations as to how the above functional limitation can be treated, in order to remove the indefiniteness issue. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10  are rejected under 35 U.S.C. 103 as being unpatentable over Bacon, JR et al. (hereafter Bacon, of record, see Information Disclosure Statement dated 06/18/2020)  US 2011/0228391.
In regard to independent claim 1, Bacon teaches (see Figs. 1-7)  a method of making the retroreflective sheeting (see Figs. 1-7, retroreflective article, sheeting, 100, 200, 300, and methods of making the same, Title, Abstract, paragraph [04-12, 22-27, 33-34, 58-68, 70-71, 81-89, 103-109, 111(Tables 1-3), 118-131]), comprising:
providing a sheeting (e.g. retroreflective article, sheeting, 100, 200, 300, Title, Abstract, paragraph [22-27, 33-34, 58, 89]) having:
 (1) a first major surface (i.e. surface 111, and surface 107 of optical layer 106 and body portion 104, and equivalents 204, 304, of 200 and 300, see paragraphs [33-34, 58-68, 81-89, 103-109]) that is a structured surface having a structure imparted by a plurality of prismatic cube comer elements (i.e. cube comer optical elements 126, paragraphs [0033, 0048], and equivalently 226, 326 for 200, 300], as depicted in Figs. 1-6); and 
(2) a second major surface opposite the first major surface (i.e. surface 109 and 105 of 106 and 104, respectively, and equivalents e.g. 205, 305 in 204, 304, of 200 and 300, see paragraphs [33-34, 58-68, 81-89, 103-109], and equivalents in Figs. 1, 3-6, e.g. 209, 205), the second major surface being substantially planar and comprising a polycarbonate (i.e. 105 and 109 and equivalents are planar, as depicted in Figs. 1-2, 4, 6, paragraph [0053], and including polycarbonate as integrated 106,104 optical body/layer, as expressly taught in paragraphs [51,53]); and 
directly applying a coated layer composition to at least a portion of the second major surface (applying coated layer i.e. overlay 102, 202,302,  with coated layer bonding 234(324) and barrier 236 (336) layers in the overlay to second surface 105 as in surface 205, 305 in 204, 304 of 200, 300, respectively, see  paragraphs [33, 58-68, 83-89, 103-107, 130]),
wherein the coated layer is coated directly as a solvent-based composition onto the second major surface (i.e. as overlay 102, 202,302, having solvent-based coated composition layers 234, 236, and 334, 336 coated to second surface 105 as in surface 205, 305 in 204, 304 of 200, 300, respectively, see  paragraphs [58-68, 82-89, 103-107, 130], Tables 1-3), 
wherein the coated layer includes between 3% by weight and about 10% by weight of a UV absorber (i.e. TINUVIN light stabilizer/UV absorber in barrier 236,336 and/or bonding layer 234,334, of overlay with its’ total solid actual percentage (%) in the claimed range, see Tables 2-3, paragraph [111, 66]),
wherein the coated layer is the outermost layer of the reflective sheeting (i.e. as overlay e.g. 102, as 202, 302 with 234(334) ,236(336), is the outermost layer of reflective sheeting 100, as 200, 300, paragraphs [30, 33, 58, 64-68, 89], as depicted in Figs. 1, 4, 6; note that carrier layer 252 is (i) removed, not required, (ii) is not part of retroreflective article/sheeting 200, 100, 300, but part of the transfer article 250, and (iii) even when it is optionally used, carrier layer is not part of the final device of the retroreflective article/sheeting 100, i.e. 200, 300, but part of transfer article, as presented in at least paragraphs [58-59, 83, 89,91,131], see retroreflective article/sheeting 200, 100, 300 as depicted in Figs. 1, 4, 6).
Bacon therefore discloses the claimed invention but does not disclose with sufficient specificity that the coated layer has a thickness of less than 0.5 mil when dry (i.e. in overlay e.g. 102, as 202, 302 that is single barrier layer with mixture of 234,236, or layer 234, or layer 236 when 234 is not employed, paragraphs [30, 33, 58, 64-68, 89], is depicted in Figs. 1, 4, 6, but only example species of overlay species with barrier layer 236 and bonding layer 234, has dry thickness barrier layer 236 of 0.0010 cm, and has dry thickness bonding layer 234 of 0.0010 cm, where the disclosed value expressed in inches is 0.0010 cm * (1 inch/2.54 cm) =3.937*10-4 inch = 0.3937 mil, as taught in  paragraphs [0124, 0126], where the conversion factor of 1 inch = 2.54 cm is used). 
However, as noted above Bacon teaches in example species the overlay species with barrier layer 236 and bonding layer 234, and discloses that barrier layer (e.g. 236) has dry thickness of 0.0010 cm (see paragraph [0124]) (Bacon also discloses that bonding layer can have dry thickness of 0.0010 cm, see paragraph [0126]), where it is noted that the disclosed value expressed in inches is 0.0010 cm * (1 inch/2.54 cm) =3.937*10-4 inch = 0.3937 mil, as taught in  paragraphs [0124, 0126], where the conversion factor of 1 inch = 2.54 cm is used. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Bacon using the discloses thickness of barrier layer (or alternatively using the disclosed thickness of bonding layer), to choose the thickness of barrier layer (or alternatively thickness or bonding layer) for the  embodiment where the overlay has only single layer of barrier layer, or barrier layer with admixture of bonding layer composition, (or alternatively in embodiment where the overlay has only single layer of bonding  layer), in order to achieve retroreflective article(s) with the overlay having desired color and image, while still providing stain resistance, low coefficient of friction, chemical/weather resistance, toughness, and/or abrasion resistance (see Bacon paragraphs [22,24]), and since such a modification would have involved a mere selection in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), In re  Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA (1976), and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), (See MPEP 2144.04). 
Regarding claim 2, Bacon teaches (see Figs. 1-7) further comprising removing a solvent from the coated layer composition (i.e. as solvent is dried, cured from 236, 234, and further due to heating for coupling 202 to 204, paragraphs [64-71, 82-83, 87, 130, 103-107]).  
Regarding claim 3, Bacon teaches (see Figs. 1-7) comprising removing substantially all of the solvent from the coated layer composition (i.e. as solvent is dried, cured from 236, 234, and further removed due to heating for coupling 202 to 204, see paragraphs [64-71, 82-83, 87, 130, 103-107]). Although Bacon does not explicitly specify that this is within 15 seconds of placing the coated layer composition adjacent to the second major surface (e.g. as the time for e.g. coupling by heating 202 to 204 is not specified, paragraphs [64-71, 82-83, 87, 130, 103-107]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to accomplish the above heating and coupling step that further substantially removed all the solvent from the coated layer composition (234,236) within the given time period shorten in order to not diminish the flexibility, printability and stain resistance of the barrier layer (236) of  coated layer composition, and to improve the adhesion between the barrier layer and the substrate to which the overlay i.e. coated layer composition is coupled (see Bacon e.g. paragraphs [64-65]). 
Regarding claim 4, Bacon teaches (see Figs. 1-7) that the coated layer (i.e. overlay e.g. 202 with 234, 236 or as single barrier layer with mixture of 234,236, or single layer 234, or layer single layer 236 when 234 is not employed, paragraphs [30, 33, 58, 64-68, 89], as depicted in Figs. 1, 4, 6) includes multiple layers (e.g. layers 234 or 236, and 334 or 336 ) and the layers are the same as one another (i.e. layers 234 or 236, and 334 or 336 are the same e.g. as they are part of the same overlay 102, 202,302 as depicted in Figs. 1, 4, 6, and/or are the same forming a same layer see paragraph [0068], or are the same as they have the same size or thickness, e.g. paragraphs [0124,0126], as depicted in Fig 1, 3-6).  
Regarding claim 5, Bacon teaches (see Figs. 1-7) that the coated layer is a single layer (i.e. as single overlay 202 as single layer of admixture of components of 234,236, expressly disclosed in paragraphs [68-67], or only single layer 234 coated directly on 205, or only single layer 236 coated on 205 in the case when layer 234 is not employed, since either 234 or 236 alone is overlay 202, see  paragraphs [58-62, 64-68, 82, 89-91]). 
Regarding claim 6, Bacon teaches (see Figs. 1-7) that the coated layer (i.e. overlay e.g. 202 with 234, 236 or as single barrier layer with mixture of 234,236, or single layer 234, or layer single layer 236 when 234 is not employed, paragraphs [30, 33, 58, 64-68, 89], as depicted in Figs. 1, 4, 6) comprises multiple layers and the layers differ from one another (i.e. layers 234 or 236, and 334 or 336, differ from one another, e.g. as having different compositions as disclosed in e.g. Tables 2-3, and/or as being differently positioned in the retroreflective article, paragraphs [0062-65]).  
Regarding claim 7, Bacon teaches (see Figs. 1-7) that the coated layer (i.e. overlay e.g. 202 with 234, 236 or as single barrier layer with mixture of 234,236, or single layer 234, or layer single layer 236, paragraphs [30, 33, 58, 64-68, 89], as depicted in Figs. 1, 4, 6) includes at least one of methyl methacrylate resin, acrylic resin, alkyd resin, polyurethane resin, epoxy resin, polyester resin, polycarbonate resin, polyvinyl butyral, cellulose acetatebutyrate, or vinyl chloride copolymer (e.g. as  components 234, 236, and 334, 336 in overlay i.e. 102, 202,302 comprise e.g. polyesters, acrylates, acrylic polymer, polyurethanes and polyurethane acrylates, plasticized polyvinyl chloride, see paragraphs [62-64,82] and detailed in Tables 2 and 3, presenting the layer compositions, where Table 1 presents additional specific compounds used in also in Tables 2-3)
Regarding claim 8, Bacon teaches (see Figs. 1-7) further comprising placing a seal film adjacent to the structured surface (i.e. placing seal film  on structured surface i.e. 111 with 126 elements of 106 of 104, which is 204, 304, paragraph [0049]).
Regarding claim 9, Bacon teaches (see Figs. 1-7) that the coated layer (i.e. overlay e.g. 202 with 234, 236 or as single barrier layer with mixture of 234,236, or single layer 234, or layer single layer 236, paragraphs [30, 33, 58, 64-68, 89]) includes at least one of vinyl or acrylic (e.g. plasticized polyvinyl chloride, acrylic polymer, polyacrylates, (acrylates and styrenics contain vinyl groups), paragraphs [62-64], see Tables 1-3).
Regarding claim 10, Bacon teaches (see Figs. 1-7) the retroreflective sheeting (100, 200, 300) further includes a specular reflective coating (i.e. specularly reflective material, layer, e.g. applied to the rear surface of the optical layer, see paragraph [0049]).


Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/
Primary Examiner, Art Unit 2872